IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40292
                         Summary Calendar



FRANCISCO PASCUAL BARTOLO PEDRO,

                                         Petitioner-Appellant,

versus

E.M. TROMINSKI, District Director,
Immigration and Naturalization Service;
JANET RENO, United States Attorney General;
DORIS MEISSNER, Commissioner of Immigration
and Naturalization Service; U.S. ATTORNEY

                                         Respondents-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-97-CV-282
                       - - - - - - - - - -
                         December 1, 2000

Before DAVIS, JONES and DEMOSS, Circuit Judges.

PER CURIAM:*

     Francisco Pascual Bartolo Pedro (Bartolo), a native and

citizen of Guatemala who first entered the United States in 1985

and was apprehended upon reentry in 1997, appeals from the

district court’s judgment dismissing his 28 U.S.C. § 2241

petition for lack of jurisdiction based upon 8 U.S.C. § 1252(g).

Bartolo’s § 2241 petition is both an attempt to prevent the INS

from effectuating its 1998 removal order and an appeal of the INS

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40292
                                  -2-

proceeding determining that he was ineligible to benefits from

the ABC Settlement.    R. 206-07, 252-53.   Accordingly, the

requested relief falls within the ambit of § 1252(g), and the

district court correctly held that it was without jurisdiction to

consider it.     See § 1252(g); Reno v. American-Arab Anti-

Discrimination Committee, 119 S. Ct. 936, 943 (1999).

     Because we AFFIRM the district court’s judgment that it

lacked jurisdiction over Bartolo’s § 2241 petition, we need not

address his contentions that:    1) he was not “apprehended at the

time of entry” because he had not actually entered the United

States when he was apprehended; 2) the deprivation of rights due

him under the ABC Settlement** violated due process; and 3) the

district court abused its discretion by overruling his objections

to the magistrate judge’s report and recommendation “without

comment” and by denying “without comment” his Fed. R. Civ. P.

59(e) motion to amend judgment.

     AFFIRMED.




     **
        American Baptist Churches v. Thornburgh, 760 F.Supp. 796
(N.D. Cal. 1991)